Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The Terminal Disclosure was received on 2/28/2022.  The Terminal Disclosure is approved.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: a memory is positioned at the housing, and is connected to a movable electrical contract surface via the relay component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
March 3, 2022